DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “processing circuitry coupled to memory circuitry” in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “determining if the power output from the power amplifier is equal to or exceeds a third threshold level” it is not clear which the power output from the power amplifier is the applicant intended since the power output of the power amplifier is lack of antecedent basis. And Claim 1 also states multiple “power level” in lines 15-16 for instance, is “power level” as cited in line 15 as the same as “the power level” as cited in line 15. Further clarification is needed.
Claim 3 which states “based upon at least one measured parameter, at least one of: a first threshold level, a second level, and a third level” it is not clear which a first 
Claim 6 which states “a power amplifier” is it not clear which power amplifier is intended since claim 1 which also cited “a power amplifier”. Further clarification.
Claim 7 which states “the reflected power” it is not clear which the reflected power is intended since multiple phrases being cited in claim 7 and it appears lack of antecedent basis. Further clarification is needed.
Claim 7 which states “at an input of the power amplifier” it is not clear which an input is intended since it appears lack of antecedent basis. Further clarification is needed.
Claim 9 is rejected in the same manner as discussed above in claim 3.
Claim 15 which states “a first threshold level” it is not clear which a first threshold level is the applicant intended since claim 7 which also cited a first threshold level and similarly for “a second threshold level”. It is note that claim 7 which mentioned that the power control processing circuitry being used to provide first, second and third threshold level and where claim 15 cited processing system being used to prove first second and third threshold level thus it not clear the applicant uses the processing system as the same as the power control processing circuitry. Further clarification is needed.
Claim 19 which states “when the reflected power exceeds the first threshold level and the switch to generate a second control signal” it is not clear which the reflected 
Claim 19 which states “a processing system, comprising processing circuitry coupled to memory circuitry” it is not clear which processing circuitry is the applicant referring to since the processing system does not appear to include processing circuitry that would couple to memory circuitry and it is noted that the claim 15 which states “the power control processing circuitry comprises a processing system”. Further clarification is needed.
Claim 20 which states “the power control processing circuitry further comprises a delay circuit coupled to (a) the processing system and configured to receive the second control signal, (b) the first port of the switch, and (c) the input of the power control system” it is not clear which the power control processing circuitry is the applicant intended since the power control processing circuitry is not clearly defined and it is lacks of antecedent basis. Further clarification is needed.
Claims 2, 4-5, 8, 10-14, 16-18 & 21-23 are rejected due to their dependency.

Allowable Subject Matter

Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843